--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
LOAN AGREEMENT
 
 
THIS LOAN AGREEMENT, dated May 21, 2008, made in Zürich, Switzerland by and
between:
 
Party A
Seymore Investments Limited, a limited liability company registered in the
British Virgin Islands, with its registered address at Sea Meadow House,
Blackburn Highway, Road Town, Tortola BVI, Legal Representative: Nick Vippach
for and on behalf of Beresford Trustees Limited (Director)
 
Party B
Exotacar Inc., a publicly quoted company incorporated in Nevada located at 1001
Bayhill Drive, 2nd Floor Suite 200, San Bruno CA 94066. Legal representative:
René Soullier (President)
 
 
RECITALS
 
WHEREAS, Party B desires to receive funding for business development and
operational costs; and Party A desires to provide Party B with a loan.  Party A
and Party B enter into this Loan Agreement (this "Agreement") on the principle
of equality and mutual benefit.
 
 
ARTICLE I
 
AMOUNT AND TERM OF LOAN
 
 
1.1.
Party A agrees, subject to the terms and conditions of this Agreement, to extend
a loan to Party B (the "Loan"). The amount of the Loan shall be US$
150,000.  The interest rate agreed upon shall be 10% per year payable at the end
of each twelve month period from the date of execution.

 
 
1.2.
The term of the Loan shall be three years, commencing from the execution date,
that is, from May 21, 2008 until May 20, 2011.

 
 
1.3.
Party B shall repay the Loan in full at the latest on the expiration of the term
thereof.  Repayment shall be in form of either cash or stock as per agreement
between Party A and Party B.  If the Loan is repaid in stock, Party A shall be
given a 15% discount to the market price of Party B common stock based on a five
day rolling average price of Party B common stock immediately preceding
repayment of the Loan.

 
 
ARTICLE II
 
METHOD OF BORROWING AND USE OF LOAN PROCEEDS
 
Within 10 business days after execution of this Agreement, Party A shall make
available to Party B the full amount of the Loan to the following account
designated by Party B:
 
Account Name:                                           Exotacar Inc.
Account number:                                         148 000-925-1
Address:                                                     RBC Centura Bank
                              17010 Kenton Drive
                              Cornelius, NC 28031
Routing:                                                      053100850
Swift Code:                                                CNTAUS33
 
Party B shall not use such Loan for any purposes in violation of US laws and
regulations, otherwise Party A may at any time require Party B to repay the Loan
immediately and in full.
 
 
ARTICLE III
 
PARTY B's REPRESENTATIONS AND WARRANTIES
 
Party B hereby represents and warrants to Party A that:
 
 
3.1.
Party B is a publicly quoted corporation, incorporated in Nevada, USA, has all
the necessary rights, power and capability to enter into and perform all the
duties and obligations hereunder, and that this Agreement shall be binding upon
Party B after the execution hereof.

 
 
3.2.
Party B will resolve appropriately any issues not covered hereunder in
conjunction with Party A in accordance with relevant US laws and policies, and
agrees to deal fairly and in good faith with Party A.

 
 
ARTICLE IV
 
PARTY A's REPRESENTATIONS AND WARRANTIES
 
 
4.1.
Party A is a limited liability company established and existing under the laws
of the British Virgin Islands, has all the necessary rights, power and
capability to enter into and perform all the duties and obligations hereunder,
and that this Agreement shall be binding upon Party A after the execution
hereof.

 
 
4.2.
Party A will resolve appropriately any issues not covered hereunder in
conjunction with Party B in accordance with relevant US laws and policies, and
agrees to deal fairly and in good faith with Party B.

 
 
ARTICLE V
 
CONFIDENTIALITY
 
Without written consent of the other party, neither Party shall disclose to any
third parties this Agreement or any information disclosed by any Party hereto
during the performance of this Agreement, except such disclose is necessary for
compliance with relevant laws and regulations, court rules and/or governmental
or regulatory or stock exchange rules; unless such information becomes public
not as a result of violation of this Article such as in the required disclosures
in a filing on a Form 8K with the Securities and Exchange Commission.
 
 
ARTICLE VI
 
WAIVER
 
 
6.1.
No waiver of any breach hereof or failure of any Party in exercising any power
or right hereunder shall operate as a waiver of other breach or further breach
hereof, nor waiver of all the power or right hereunder.

 
 
6.2.
Any unreasonable delay of any Party in exercising any power or right hereunder
shall operate as a waiver thereof.

 
 
ARTICLE VII
 
SEVERABILITY
 
If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any respect under any US laws and regulations, such invalidity,
illegality or unenforceability shall not affect any other provision hereof.
 
ARTICLE VIII
 
ENTIRE AGREEMENT
 
 
6.1.
This Agreement contains the entire agreement and understanding between the
Parties with respect to the Loan.

 
 
6.2.
This Agreement shall supersede all prior agreements, understandings, letter of
intent, documents or communications between both Parties or their
representatives and advisors relating to the Loan.  Neither Party shall bring
forward any claims against the other Party by reference to such superseded
agreements, understandings, letter of intent, documents or communications.

 
 
6.3.
No amendment to this Agreement or any provisions hereof shall be effective
unless it shall be agreed in writing by both Parties.

 
 
ARTICLE IX
 
TAXES, FEES AND EXPENSES
 
Any and all taxes, fees and expenses that are payable as a result of the Loan
shall be solely borne by the Party exercising its rights hereunder, unless
either Party A or Party B has been expressly required to pay the same under
applicable law or this Agreement.
 
 
ARTICLE X
 
BREACH
 
10.1.
Failure by any of Party A or Party B in performing its obligations hereunder
shall constitute a breach of this Agreement.

 
10.2.
If this Agreement or any portion hereof can not be performed due to negligence
of any Party hereto, such Party shall be held liable for breach, and the other
Party shall have the right to terminate this Agreement. If both Parties are
negligent, each of Party A and Party B shall bear the responsibilities to the
extent of loss and damage comparative to their negligence.

 
 
ARTICLE XI
 
GOVERNING LAW
 
The formulation, validity, interpretation, performance, amendment and
termination of this Agreement and resolution of dispute shall be governed by the
relevant laws of the United States of America and the State of Nevada.
 
 
ARTICLE XII
 
DISPUTE RESOLUTION
 
Any dispute arising out of or in connection with this Agreement should be
settled by friendly discussion and, failing such a settlement within 30 days
upon notice by any Party hereto asking for negotiations, both Parties agree that
such dispute shall be referred to and finally resolved by arbitration in San
Francisco at the American Arbitration Association’s Regional Center pursuant to
the then effective arbitration rules and regulations thereof. The arbitration
award shall be final and binding on both Parties.  Any appeal of an arbitration
award shall take place in Nevada courts.  Any and all fees and expenses that are
payable as a result of the arbitration shall be evenly split between Party A and
Party B, unless either Party A or Party B has been expressly required to pay the
same under applicable law or this Agreement.
 
 
ARTICLE XIII
 
COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.
 
SIGNATURE PAGE
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
 
Party A: Seymore Investments Limited
 
Authorized Representative:
(Signature)                                                                                                _____________________________
 
 
 
 
 
Party B: Exotacar Inc.
 
Authorized Representative:
(Signature)                                                                                                _____________________________
 
 

